Best, C.
— The State, on the relation of Isaac Busenburg, commissioner of drainage for Fulton county, brought this action against the appellant to enforce certain assessments made upon its lands for the construction of a ditch.
Judgment was rendered by default, and the appellant insists in its assignment of errors that the complaint does not state facts sufficient to constitute a cause of action. This assignment presents the same question that was decided adversely to the appellee in the case of Scott v. Stale, 89 Ind. 368, and for the reasons there given the complaint in this case must be deemed insufficient. The judgment should therefore be reversed. ■'
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment be and it is hereby reversed, at the appellee’s costs, with leave to amend the complaint.
END OP MAY TERM, 1883.